Citation Nr: 0906021	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-25 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for esthesioneuroblastoma 
(cancer) of the nasal cavity, claimed as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
that decision, the RO, among other things, denied 
the Veteran's claims for service connection for:  (i) 
esthesioneuroblastoma of the nasal cavity, (ii) post-
traumatic stress disorder (PTSD), and (iii) coronary artery 
disease, status post myocardial infarction, i.e., heart 
attack.

The RO has since granted the claims for PTSD and coronary 
artery disease, status post myocardial infarction.  And 
because the Veteran did not appeal either the initial ratings 
or effective dates assigned for those disabilities, those 
claims have been fully resolved and are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The RO, however, has continued to deny service 
connection for esthesioneuroblastoma of the nasal cavity, so 
this claim remains.

This remaining claim was held in abeyance in January 2007 in 
keeping with the direction of Chairman's Memorandum 01-06-24, 
dated in September 2006.  The memorandum directed that the 
processing of claims for compensation based on exposure to 
herbicides (Agent Orange) affected by the United States Court 
of Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 256 (2006), be stayed pending an 
appeal of that decision.  Specifically, the stay was 
applicable to cases where the claim for service connection 
was based on exposure to herbicides and the only evidence of 
exposure was the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

The Board notified the Veteran that the adjudication of his 
appeal would be stayed pending a resolution of the Haas case, 
and that his appeal would be promptly adjudicated once the 
stay was lifted.  The stay on processing these claims was 
lifted by way of a Chairman's Memorandum, 01-09-03, dated in 
January 2009.  


The lifting of the stay was predicated on a decision by the 
United States Court of Appeals of the Federal Circuit in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  So the Board may 
now decide the appeal of this remaining claim.


FINDINGS OF FACT

1.  Cancer of the nasal cavity is not included in the list of 
diseases presumptively associated with exposure to herbicides 
in Vietnam.

2.  The Veteran's esthesioneuroblastoma of the nasal cavity 
was first diagnosed many years after his military service 
ended and has not been etiologically linked by competent 
medical evidence to his service - including to herbicides 
exposure.


CONCLUSION OF LAW

Esthesioneuroblastoma of the nasal cavity was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in July 2001 and May 2005, the first of which 
was issued prior to initially adjudicating of the claim in 
April 2002.  The letters informed him of the evidence 
required to substantiate his claim, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Neither letter addressed the potential downstream 
disability-rating and effective-date elements if the claim is 
ultimately granted, as required in Dingess, supra.  But this 
is nonprejudicial (i.e., harmless error) because the 
preponderance of the evidence is against the underlying claim 
for service connection.  So any question as to the 
appropriate downstream disability rating or effective date to 
be assigned is ultimately moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 
(2008).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all post-service 
treatment records that he and his representative cited as 
relevant.  The Board also finds that a VA medical opinion is 
not required to determine 


whether the Veteran's esthesioneuroblastoma of the nasal 
cavity is related to his military service, including Agent 
Orange exposure therein, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.

In McLendon, the Court held that VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, the Veteran's esthesioneuroblastoma of the 
nasal cavity was first diagnosed approximately 28 years after 
his military service had ended, with no medical evidence 
indicating that it is related to service, to include Agent 
Orange exposure therein.  So the second and third prongs of 
the McLendon test are not met.  Instead, there are only the 
Veteran's unsubstantiated lay allegations that his 
esthesioneuroblastoma is related to service.  But his lay 
allegations, alone, are insufficient to trigger VA's duty to 
assist by providing an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.



II.  Merits of the Claim

The Veteran was diagnosed with esthesioneuroblastoma in his 
nasal cavity in 1997.  He believes that this rare form of 
cancer may have been caused by his exposure to Agent Orange 
while serving aboard the USS VALLEY FORGE when it was 
stationed off the coast of Vietnam.  For the reasons and 
bases set forth below, however, the Board finds no basis to 
grant his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630- 27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if a Veteran is found not entitled to 
a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994)

The Board finds that the above presumption does not apply to 
the Veteran's case because cancer of the nasal cavity is not 
included in the list of presumptive diseases.  38 C.F.R. § 
3.309(e).  This finding, alone, precludes granting service 
connection on a presumptive basis due to Agent Orange 
exposure.  But consider, as well, that there also is no 
evidence he served in the Republic of Vietnam during the 
Vietnam era to even entitle him to consideration of this 
presumption, even if, for the sake of argument, his nasal 
cavity cancer was on the list of diseases presumptively 
service connected on the basis of exposure to Agent Orange in 
Vietnam.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A.   § 101(29)(A).  And as already 
alluded to, the Federal Circuit recently clarified that 
service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525). 



In this case, the history of the USS VALLEY FORGE confirms 
this ship was stationed off the coast of Vietnam while the 
Veteran was onboard.  However, no evidence confirms he 
actually left the ship to be on the landmass of Vietnam.  
The Board realizes he was awarded the Vietnam Service Medal 
(VSM) and may have been awarded the Vietnam Campaign Medal 
(VCM), too.  But the VSM was awarded to all members of the 
Armed Forces of the United States serving in Vietnam and 
contiguous waters or airspace thereover, as well as for those 
who served in Thailand, Laos or Cambodia while serving in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, 6.5 (U.S. Department of 
Defense Manual 1348.33-M, September 1996).  In addition, the 
VCM was awarded to all service personnel who served in South 
Vietnam or who served outside of the geographical limits of 
Vietnam and contributed direct support to the forces in 
Vietnam.  Id. at 7-7, September 1996.  Therefore, 
the Veteran's receipt of these medals is not indicative of 
his actual service on the landmass of Vietnam.  See Haas, 
supra.

In short, since cancer of the nasal cavity is not included in 
the list of presumptive disease,  38 C.F.R. § 3.309(e), and 
since the Veteran never served in the Republic of Veteran 
during the Vietnam era, presumptive service connection based 
on exposure to Agent Orange is not warranted.  Service 
connection for esthesioneuroblastoma of the nasal cavity, 
therefore, may only be established with proof of actual 
direct causation.  Combee, supra.  See, too, McCartt v. West, 
12 Vet. App. 164, 167 (1999) (wherein the Court held that the 
provisions set forth in Combee, which actually instead 
concerned radiation exposure, are nonetheless equally 
applicable in cases, as here, involving claimed Agent Orange 
exposure).  In other words, medical evidence must show the 
Veteran's esthesioneuroblastoma is directly related to his 
military service.  And mere lay assertions of this purported 
cause-and-effect relationship do not constitute competent 
medical evidence with respect to the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

No such medical nexus evidence has been submitted in this 
case.  The Veteran's service treatment records make no 
reference to cancer or any other problems associated with his 
sinuses.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Instead, the record shows the Veteran's cancer was first 
diagnosed in March 1997 at the University of Washington 
Medical Center.  The tumor was surgically removed at that 
time, and follow-up evaluations at that facility and by VA 
revealed no recurrence of the cancer.  These records provide 
highly probative evidence against his claim for two reasons.

First, the fact that the Veteran's cancer was first diagnosed 
approximately 28 years after his military service had ended 
provides compelling evidence against the claim on a direct-
incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  And second, none of these records includes a 
medical opinion concerning the etiology or date of onset of 
the nasal cancer.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Indeed, the Veteran himself acknowledged during 
his hearing that no medical professional has ever told him 
that his cancer is somehow related to his military service, 
including to exposure to Agent Orange in Vietnam.  
This evidentiary deficiency is fatal to the claim.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The only evidence in support of the Veteran's claim is his 
unsubstantiated lay opinion.  As already explained, however, 
without any medical training and expertise, he simply is not 
qualified to render a medical opinion concerning the cause of 
his esthesioneuroblastoma of the nasal cavity.  His personal 
opinions concerning this, therefore, do not constitute 
competent medical evidence for consideration by the Board.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494-95 (laypersons are not competent to render medical 
opinions).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for 
esthesioneuroblastoma of the nasal cavity - including on the 
basis of alleged exposure to Agent Orange in Vietnam.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990). Accordingly, the 
appeal is denied.


ORDER

Service connection for esthesioneuroblastoma of the nasal 
cavity is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


